Citation Nr: 0312550	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  94-01 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1968.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD in June 1993, and the 
veteran appealed.  A hearing was held before a traveling 
Veterans Law Judge (VLJ) of the Board of Veterans' Appeals 
(Board) in January 1994 in Jackson, Mississippi.  That VLJ 
has since left the Board, and the veteran did not request 
another hearing before the Board.  

In January 1996 and December 2000, the Board remanded the 
matter of service connection for PTSD to the RO.  The case is 
now ready for final review.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and of who had what duties, including in the April 1992 VA 
Form 21-526, a June 1992 letter from the RO, June 1993 rating 
decision, October 1993 statement of the case, hearing before 
the Board in January 1994, January 1996 and December 2000 
Board remands, January 1996 RO letter, March 1998 
supplemental statement of the case, July 2000 RO letter, 
August 2001 RO letter, and March 2003 supplemental statement 
of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records, service personnel records, 
and service department information have been obtained.  VA 
examination reports and VA and private medical records have 
been requested and obtained.  The evidence shows that the 
veteran does not have PTSD.  Therefore, additional PTSD 
stressor development is not needed.  Reasonable attempts were 
made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  [While the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]

In this case, the matter on which this case turns is whether 
the veteran has PTSD, rather than whether he experienced 
stressors in service.  Since the Board's conclusion is that 
the veteran does not have PTSD, determining whether 
in-service stressors occurred and whether to apply 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(f)(1) 
(2002) in regard to allegations that he was engaging in 
combat when any of his alleged stressors occurred is not 
necessary.

The veteran claims to have PTSD based on events he claims he 
experienced while in Vietnam during service.  He has provided 
reasons for why he believes he has PTSD in statements which 
he has made, including his sworn testimony before the Board 
in January 1994.

Without conceding that the veteran experienced stressors 
either in combat or outside of combat, the medical evidence 
must still show that he actually has PTSD.  In that regard, 
the Board has considered the veteran's contentions as well as 
the medical evidence.  

Chronic passive aggressive reaction was reported in June 1966 
after the veteran had sustained salicylate intoxication due 
to a headache.  It was said to have existed prior to service 
and a no line of duty determination was made.  The passive 
aggressive reaction was diagnosed before the veteran's 
service in Vietnam which his service personnel records show 
was from December 4, 1966 to August 14, 1967.  

The veteran claimed service connection for PTSD in April 
1992.  

An April 1992 VA medical record shows that the veteran 
complained of insomnia.  He was referred to the mental health 
clinic for evaluation.  There, he reported that he had been 
in combat and that he was unwilling to talk about Vietnam.  
The impressions were "PTSD?", depression, and alcohol 
abuse.  

A VA psychiatric examination was conducted in July 1992.  The 
examiner found that the veteran did not satisfy the criteria 
for a diagnosis of PTSD.  A July 1993 VA hospital discharge 
summary lists a diagnosis of PTSD.  A January to February 
1995 VA hospital discharge summary also diagnoses PTSD.  

The veteran was hospitalized for a period of observation and 
evaluation in June 1997.  The examiners reviewed the claims 
folder.  The results of the MMPI test which the veteran took 
during the hospitalization were invalid and did not support a 
diagnosis of PTSD.  Two psychiatrists felt that the veteran 
had minimal PTSD symptoms and minimally met the criteria for 
PTSD.  

Upon VA examination in January 2003, the veteran's claims 
folder was reviewed by the examining psychiatrist, and the 
psychiatrist discussed the evidence in the claims folder in 
detail, including the June 1997 hospitalization findings.  
Mental status examination was conducted.  The examiner noted 
that when he asked the veteran if he had any additional 
information, the veteran responded, "Nothing much.  I had a 
motorcycle wreck in August and I'm still a bit banged up - 
broke my pelvis and was in the hospital for three weeks."  
The examiner noted that once again, the veteran was pressed 
for additional data pertaining to his mental state, and that 
the veteran responded, "Depressed most of the time."

The fact that the veteran was not on any psychotropic 
medication currently was considered, as was the fact that he 
had stopped attending mental health some time ago.  The fact 
that the veteran was afforded the opportunity to elaborate on 
a history of PTSD, and that sufficient data to support the 
diagnosis of PTSD was not forthcoming was considered.  Also, 
the invalid MMPI from June 1997 was considered.  The 
psychiatrist stated that at best the veteran was suffering 
from subthreshold PTSD, which was not an official DSM IV 
designation.  A dysthymic disorder was diagnosed.  

The medical evidence reflecting that the veteran does not 
have PTSD is more probative than the April 1992 VA treatment 
record, July 1993 VA hospitalization report, January to 
February 1995 hospitalization report, and the June 1997 
report of observation and evaluation.  The Board does not 
afford the April 1992 treatment report much weight, as it 
indicates only the possibility that the veteran has PTSD.  
The Board also finds the July 1993 hospitalization report to 
be of little probative value because the stated purpose of 
the 51-day admission was rehabilitation for alcohol and 
marijuana dependence, rather than to determine whether or not 
the veteran had PTSD.  The summary does not indicate that he 
was clinically examined and found to have PTSD.  Likewise, 
the purpose of the hospitalization in 1995 was a trauma 
recovery program, rather than to diagnose PTSD.  

Further, the Board finds that the diagnosis of PTSD rendered 
during hospitalization in June 1997 does not have much 
probative value.  The results of the MMPI test which the 
veteran took during the hospitalization were invalid and did 
not support a diagnosis of PTSD.  Moreover, the examiners 
felt that the veteran had only minimal PTSD symptoms and only 
minimally met the criteria for PTSD.  The examiners stated 
that the veteran's claims folder and old records were 
reviewed, but they did not report anything from the claims 
folder or from the old records.

The VA psychiatrist in 2003, based upon review of the claims 
folder, detailed examination of the veteran, and 
consideration of the findings of other mental health 
professionals, determined that the veteran did not have PTSD.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  This 
opinion was definitive and based on review of the entire 
claims file with detailed rationale, and is found to be 
persuasive when considered with the rest of the evidence of 
record.  The veteran was found to suffer from only 
subthreshold PTSD, which was not an official DSM IV 
designation.

Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  The probative and relevant 
evidence of record establishes that the veteran does not have 
PTSD.  Any contentions by the veteran that he has PTSD are 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for PTSD.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

